Citation Nr: 1746307	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  10-38 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability due to an undiagnosed gallbladder condition, claimed to have been caused by treatment received at the North Texas Health Care System (VAMC), in Dallas, Texas.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to October 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco Texas.

In February 2014, the Board remanded the issues of entitlement to service connection for bilateral hearing loss and tinnitus and denied compensation under 
§ 1151 for additional disability due to an undiagnosed gallbladder condition.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In July 2014, the Court granted the parties' Joint Motion for Remand and returned the § 1151 issue to the Board for action consistent with the terms of the Joint Motion.  In accordance with the Joint Motion, the Court vacated the portion of the February 2014 Board decision that denied entitlement to compensation benefits under 28 U.S.C.A. § 1151.

In March 2015 and November 2016, the Board remanded the appeal for further development.  

The Board notes that in a May 2017 rating decision the AOJ granted service connection for tinnitus.  As the May 2017 decision represents a full grant of the benefits sought with respect to that issue, this matter is not before the Board for consideration.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss did not manifest during service or within one year of separation and is not otherwise related to service.

2. The competent and probative evidence of record demonstrates that VA did not fail to diagnose and/or treat a preexisting disease or injury.

3. The Veteran's gallbladder surgery, performed in May 2009, was not performed by a VA employee and did not occur in a facility over which the Secretary of VA has jurisdiction.


CONCLUSION OF LAW

1. The criteria for entitlement to service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2015); 38 C.F.R §§ 3.102, 3.303, 3.385, 3.307, 3.309 (2016).

2. The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. §1151 for a disability, claimed as an undiagnosed gallbladder condition, from VA treatment have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2015); 38 C.F.R. 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Further, the Board finds that the March 2015 and November 2016 remand directives have been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998).

II. Service Connection

A. Legal Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013).  Continuity of symptomatology requires the chronic disease to have manifested in service.  38 C.F.R. § 3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.  

Medical diagnosis of hearing loss disability is measured with numerical criteria as defined by pertinent VA regulation.  With respect to claims for service connection for hearing loss, impaired hearing will be considered a disability when: (1) the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; (2) the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or (3) speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. §5107(b).

B. Merits of the Claim

The Veteran contends that he has hearing loss that is related to in-service acoustic trauma.  

The evidence shows that during the pendency of this appeal, the Veteran has been diagnosed with bilateral sensorineural hearing loss for VA purposes.  See December 2009 VA examination.  Accordingly, the first element of service connection, a current disability, is met.

The Veteran's service treatment records do not show specific complaints of or treatment for hearing loss.  However, the Veteran described in-service exposure to gunfire and shell blasts during basic training.  See August 2009 Correspondence.  The Veteran's DD-214 indicates the Veteran served as an offset pressman and received an Army M-14 Rifle Badge.  Given his military occupational specialty (MOS) and his competent and credible statements, noise exposure in service has been conceded.

The only remaining question is whether the Veteran's current bilateral hearing loss is related to his active service.

In a September 2009 statement, the Veteran's private doctor opined that the Veteran has bilateral high frequency sensorineural hearing loss and stapes tendon spasm that comes with loud noise.  The doctor noted high frequency of 3000 cycles per second above in the left ear and 4000 cycles per second and above in the right ear.  Furthermore, he has a good understanding of words in each ear at 96% in the right and 92% in the left.  

The Veteran was afforded a VA audiological examination in December 2009.  The VA examiner noted that he reviewed the Veteran's file and service military records and opined that hearing loss was less likely as not caused by or a result of an event in military service.  As rationale for the opinion, the examiner noted the Veteran's audiometric thresholds were within normal limits at his pre-induction examination in 1964, enlistment examination in 1966, and at separation in 1967.  The examiner opined that it would appear the Veteran's current hearing loss occurred subsequent to his military service.  

A VA examiner provided another opinion in April 2014.  The VA examiner noted that he reviewed the Veteran's file and performed an in-person examination.  The examiner ultimately opined that the Veteran's hearing loss was less likely as not caused by or a result of military noise exposure.  In so finding, the examiner noted that the Veteran had normal hearing bilaterally on his discharge audiogram and no evidence of a significant shift in thresholds from induction to discharge.  Further, the examiner quoted the Institute of Medicine, stating that current science indicates that based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure.  Furthermore, the examiner noted that there is a span of over 40 years between separation in 1967 and the present hearing loss noted on the 2009 audiogram.  The examiner opined that the present hearing loss is more typical of presbycusis (poorest thresholds in the very highest frequencies such as 8000 Hz) and is not typical of noise induced hearing loss (a noise-induced hearing notch greatest around 3000-4000 Hz).

The AOJ then obtained an addendum opinion in December 2015 from the examiner.  She indicated in the opinion that the file was reviewed along with evidence from the Veteran.  The examiner again noted the separation examination that indicated normal hearing, even after considering ASA to ISO-ANSI standards.  The examiner concluded her opinion remained unchanged from the prior report and it is not as likely as not that the Veteran's current hearing loss is related to his service.

In November 2015, the Veteran was afforded another VA examination.  The VA examiner noted that he reviewed the Veteran's file, service military records, and performed an in-person examination.  The examiner noted that the STRs showed normal audiometric thresholds throughout military service with no significant threshold shifts shown at any time.  The examiner noted the differential between ASA and ISO-ANSI standards has no relevance in this instance, as both audiometric recordings were normal with no threshold shifts noted at any time.  

In April 2017, the AOJ obtained an addendum opinion to the April 2014 VA examination.  After a careful examination of the Veteran's file and a review of the literature, the examiner continued to opine that the claimed hearing loss is less likely than not caused or related to military noise exposure.  The examiner noted that there is no evidence in the record that the Veteran sustained noise injuries based on the audiograms.  Citing to the Institute of Medicine, the examiner noted that hearing loss from noise injuries occurs immediately following exposure and  there was no scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after such noise exposure.

In April 2017, the AOJ obtained another addendum opinion to the November 2015 VA examination.  The examiner noted reviewing the entire claims file.  The examiner opined that he could find no information whatsoever that might even suggest that military noise exposure might have caused the Veteran's current hearing loss.  Although the Veteran contends that he experienced symptoms in service, and he believes that he continued to experience symptoms after service and such symptoms are from in-service noise exposure, none of his contention seems to have any basis-in-fact.  Therefore, the examiner concluded his opinion remained unchanged that the Veteran's hearing loss was less likely as not caused by or a result of military noise exposure.

The Board finds that the VA examiners' opinions are adequate and the most probative evidence of record on this matter.  As discussed above, the otolaryngologist reviewed and discussed the relevant evidence in the claims file, including the Veteran's service treatment records, post-service medical records, and own reported history and complaints.  He also relied on his own expertise, knowledge, and training.  In addition, the otolaryngologist supported his opinion with a clear and thorough rationale.

The Board finds the private medical opinion of limited probative value.  There is no indication the doctor actually reviewed any of the Veteran's service records and, furthermore, did not provide a nexus opinion.

The Veteran is competent to describe symptoms he experienced, such as difficulty hearing, whether in service or during the years since discharge, based on his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, identifying a nexus to a persistent disability involves a complex medical issue that the Veteran is not competent to address.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the VA examiners' opinions outweigh the general assertions of the Veteran.  As noted above, the examiners have training, knowledge, and expertise.  They reviewed the evidence of record, including the Veteran's own lay statements, and relied on their expertise in rendering their opinion supported by rationale.  Therefore, the Board finds that the examiners' opinions are more probative than the Veteran's lay statements.

Here, the most probative evidence of record does not reflect a nexus between an in-service incurrence and the Veteran's bilateral hearing loss.

With respect to service connection on the basis of continuity of symptomatology, the service treatment records are absent for any findings or documentation of hearing loss.  Following his separation from service, the Veteran did not seek treatment for hearing loss, and there is no evidence of that disorder within one year of his military service.  Indeed, the Veteran first demonstrated hearing loss meeting the requirements of 38 C.F.R. § 3.385 many decades after his military service, and he did not complain of hearing loss for many decades following his separation from service.

Based on this evidence, the Board finds that a sensorineural hearing loss disability, nor manifestations sufficient to identify the disease entity, was not shown during service.  The pertinent regulations require that manifestations are "noted" in the service records and that is not the case in this instance.  Therefore, while currently diagnosed sensorineural hearing loss is a chronic disease under 38 C.F.R. § 3.309(a), no notations of the disease or any characteristic manifestations of a sensorineural hearing loss disability was shown in the service records.  As such, service connection under 38 C.F.R. § 3.303(b) is not warranted, and sensorineural hearing loss may not be presumed to have been incurred in service.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.

As such, the Board finds that a preponderance of the evidence is against the claim for service connection for bilateral hearing loss, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.

III. Compensation Under 38 U.S.C.A. § 1151

A. Legal Analysis

Under the applicable criteria, compensation under 38 U.S.C.A. § 1151 shall be awarded for a veteran's qualifying additional disability in the same manner as if such additional disability was service connected.  A qualifying disability is one which is not the result of a veteran's willful misconduct, and which was caused by hospital care, medical or surgical treatment, or examination furnished him or her under any law administered by VA, and the proximate cause of the disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a) (West 2014).  

Under the current version of § 1151, a claim cannot be based on procedures performed at a private facility even if those procedures were performed under contract with VA (i.e. fee basis care).  Such care is specifically excluded from consideration under 38 U.S.C.A. § 1151 (for claims filed after October 1, 1997).  See 38 C.F.R. § 3.361(f)(1).

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after the care or treatment is rendered.  The additional disability or death must not have been due to the veteran's failure to follow medical instructions.  38 C.F.R. § 3.361.

To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose or properly treat the disease proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c).

Proximate causation can be established when it is shown that VA hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death and that: (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.

Proximate causation can also be established when it is shown that the veteran's additional disability or death was an event that was not reasonably foreseeable.  This fact is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. §§ 3.361(d)(2), 17.32.

B. Merits of the Case

The Veteran asserts generally that VA failed to timely and properly diagnose and treat a gallbladder condition, which ultimately resulted in additional disability due to removal of his gallbladder and a surgical scar.  See September 2010 Correspondence.  Specifically, Veteran has alleged that his current gallbladder condition was caused/ aggravated by treatment at the Dallas VAMC, between 2008 and 2009.  See December 2016 Correspondence.  

The Veteran was first seen at the Dallas VAMC emergency department on March 2008 for complaints of acute onset right abdomen pain with nausea and vomiting.  The radiology report noted "nonspecific gas pattern.  No gross masses or calcifications in the abdomen.  Both renal outlines are not clearly demonstrated."  The Veteran was discharged.

VA treatment records indicate the Veteran was seen at the Dallas VAMC emergency department for acute onset right abdomen pain with complaints of abdominal pain with radiation to his back on November 12, 2008.  The Veteran reported pain at a 10, aching radiating to the back, nausea and vomiting.  The Veteran was treated with docusate liquid, mineral oil, and warm water enema.  The Veteran was subsequently discharged.

The Veteran was seen at the emergency department again on November 26, 2008 for abdomen pain.  The Veteran claimed he ate a hamburger at that morning and afterwards he started to have an upset stomach, abdomen pain, and felt nauseous.  The Veteran was treated with Mary's Magic potion and Famotidine.  Treatment records note the Veteran started feeling better after Mary's Magic and was instructed to continue it for five days, take omeprazole daily, and follow up with his primary care provider (PCP).

On January 5, 2009, the Veteran was seen in the Dallas VAMC emergency department for complaints of epigastric pain.  He described the pain as a burning across the top of stomach that has been constant.  The Veteran stated he had similar pain about a month prior and was treated for Peptic Ulcer Disease.  The pain resolved.  An abdomen CT scan indicated fluid attenuation near the gallbladder with duodenal wall thickening.  The Veteran was treated with Cipro once a week and advised to follow up with his PCP.

Thereafter, he sought treatment at Methodist Richardson Medical Center for treatment and eventual surgery to remove gallstones.  In April 2009, the Veteran presented with complaints of burning pain, mildly better with antacids.  A CT scan revealed tiny gallstones in the gallbladder neck as well as a thickened gallbladder wall.  The Veteran was discharged with outpatient pre-op clearance.  

Methodist Richardson Medical Center treatment records from May 2009 document that the Veteran went into the ER for gallbladder surgery.  Operative findings note that during the laparoscopic cholangiogram, the surgeon indicated there was no evidence of cystic duct.  The surgeon identified the operation as a choledochotomy- a procedure to open the common bile duct- and proceeded to open the patient with a right upper quadrant Kocher incision.  The gallbladder was severely scarred and there was a significant amount of chronic inflammation.  Some gallstones were encountered as well within the lumen of the gallbladder.  

The Veteran was seen at Dallas VAMC on August 2009.  A treatment report notes the Veteran had open cholecystectomy at Methodist Richardson Regional Hospital after months of intermittent abdominal pain.  The Veteran reports he has felt well since surgery.

The Veteran has identified several deficiencies in his care that he believes constitute a failure to exercise the degree of care that would be expected of a reasonable health care provider.  The Veteran asserts that it was negligent for VA to never advise him of his condition and for VA physicians to never contact him.  The Veteran argues that had he indeed been told to see a PCP, he would only need to walk down to the clinic and, furthermore, VA always makes the appointments.  See September 2010 Correspondence.  The Veteran alleges that had the VA diagnosed the gallbladder on his first visit, he could have received alternative treatments to surgery.  See December 2016 Correspondence.

The Veteran was afforded a VA examination in conjunction with his claim in January 2016.  Following a review of the claims file and the Veteran's reported medical history, the examiner opined that there was no additional disability sustained by the Veteran because of the VA emergency department treatment.  The examiner noted that the cholecystectomy was an elective surgery and the Veteran has fully recovered.  The examiner concluded that had the Veteran presented to Dallas VAMC rather than Methodist Richardson Regional, similar imaging and procedures would be performed.  Therefore, there is not a VA failure to appropriately treat his symptoms that resulted in major surgery rather than a laparoscopic procedure.

In fact, the decision to convert a laparoscopic procedure to an open abdominal surgery is based on the findings at the time of the surgeon, who decided to perform a choledochotomy due to the fact the laparoscopic cholangiogram did not enhance the cystic duct.  The examiner noted that the Veteran reported the Methodist Richardson Regional surgeon told him that laparoscopy would be tried but likely changed to open abdominal surgery due to numerous stones found on the ultrasound.  

Moreover, there is documentation that the Dallas VAMC physician instructed the Veteran to contact his PCP within three days for an appointment to follow-up with the ER visit and the Veteran admitted he was told it is likely a gallbladder condition.  There is no documentation that the official result of the abdominal CT scan performed on January 5, 2009 was conveyed to the Veteran, however, the examiner noted there is documentation of subsequent dermatology appointments for the Veteran.  Therefore, while the ER physician failed to convey the CT scan result that re-enforced his suspicion, the Veteran failed to follow the ER physician's instructions to follow-up with the primary care physician.

The examiner further stated that it is pure speculation to suggest that the Veteran may have been able to have an elective procedure before his April 2009 gallbladder attack but for the failure of the VA physician to notify the Veteran of the official CT results.  First, the examiner noted that, based on the fact that on April 27, 2009 the Richardson Regional ER physician was able to discharge the Veteran home with outpatient pre-op clearance, indicates the abdominal condition was not deemed emergent and more indicative of an elective procedure.  Furthermore, the examiner found that the conversion of the laparoscopic cholecystectomy to an open abdominal surgery is a reasonably foreseeable event based on the Veteran indicating that the surgeon will try laparoscopy but likely change to open abdominal surgery due to numerous stones.

VA examiner provided a clarifying opinion in February 2017.  The examiner addressed the Veteran's contention that there was an unreasonable delay between symptom presentation and diagnosis.  The examiner noted that, after review of the claims file, the earliest objective signs of a gallbladder condition was a January 5, 2009 Dallas VAMC treatment report noting "RLQ pain" based on the nonspecific findings on a CT scan.  There were no gallstones noted on the CT scan, therefore, the diagnosis of cholelithiasis was suspected but not supported by imaging.  On April 27, 2009, an ultrasound showed tiny gallstones and thereby confirming the cholelithiasis.  The examiner opined that a period of five months is not an unreasonable timeframe in light of the atypical presentation.

The examiner noted that the definitive treatment for symptomatic gallstones is surgery, as either an elective procedure or an emergent procedure.  The option of treatment of the gallbladder condition through alternative non-surgical procedures or lithotripsy is not viable except in patients who cannot have surgery.  The examiner noted the Veteran's procedure was converted to an open procedure in order to explore the bile system for gallstones.  The examiner reasoned that the normal route through the gallbladder is through the bile duct and, therefore, a gallstone in the bile duct is not a disease progression.

Finally, the examiner opined that any procedure that involves an incision can cut skin, nerves, blood vessels and any underlying tissues, confers a risk of complications such as bleeding, infection, or nerve injury.  Therefore, residual pain is considered a normal consequence of laparoscopic procedure and open abdominal surgery.

Based on careful review of the record, the Board finds that the criteria for establishing entitlement to compensation under 38 U.S.C.A. § 1151 have not been met.  

The May 2009 gallbladder surgery, performed at the Methodist Richardson Medical Center, therefore does not qualify as hospital care, medical or surgical treatment or exam furnished by a Department employee or in a Department facility, as care provided by a non-VA facility is specifically excluded from consideration under 38 U.S.C.A. §  1151(a).  See 38 C.F.R. § 3.361(e).  Because the May 2009 surgery was not conducted by a VA employee or in a VA facility under the regulatory definition, compensation under 38 U.S.C.A. § 1151(a) is unavailable for any additional disability caused by the May 2009 gallbladder surgery, whether or not it was proximately due to fault or negligence of the care providers or an event not reasonably foreseeable.  

Furthermore, in the present case, there is a question of an alleged misdiagnosis or failure to treat the condition.  Therefore, the pertinent questions in this case are whether a physician exercising a reasonable degree of skill and care ordinarily required of a medical professional would have diagnosed and treated the Veteran's condition, and whether the Veteran's current disability would have been avoided had the proper treatment and diagnosis been rendered.  See 38 C.F.R. § 3.361(c)(2); Roberson v. Shinseki, 607 F.3d 809, 817 (2010); VAOPGCPREC 05-01.
The United States Court of Appeals for Veterans Claims (Court) has recognized the "difficulty in assessing the element of causation in cases involving an omission, such as a failure to diagnosis, versus those based on a commission, or an affirmative act, that leads to clearly identifiable injuries."  Roberson v. Shinseki, 22 Vet. App. 358, 363 (2009).  In a claim based on an alleged failure to diagnose, "a claimant cannot demonstrate an injury unless it is shown that VA should have diagnosed the condition in question.  Upon successfully demonstrating an injury or aggravation, a claimant must then prove that the injury or aggravation - the failure to diagnose - resulted in additional disability or death."  Id. at 364-65.  

In other words, in order to prove a claim under 38 U.S.C.A. § 1151 for failure to diagnose or treat a condition, the evidence must show: (1) VA failed to diagnose and/or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the Veteran suffered disability or death which probably would have been avoided if proper diagnosis and treatment had been rendered.  Roberson v. Shinseki, 607 F.3d 809, 817 (2010); VAOPGCPREC 05-01 (Feb. 5, 2001); see also 38 C.F.R. § 19.5 (2016).  

Here, the Board finds the January 2016 and February 2017 VA opinions to be the most probative and persuasive evidence of record.  The examiner acknowledged objective signs of a gallbladder condition based on the January 2009 CT scan.  However, because no gallstones were present, the diagnosis of cholelithiasis was suspected but not supported by the CT scan.  The examiner noted that while the VA physicians failed to convey the CT results, the Veteran failed to follow the physician's instructions to follow-up within three days with his primary care provider.  Furthermore, the examiner found the five-month time between initial symptom presentations until confirmed diagnosis to be not unreasonable.  The examiner ultimately found that, even if the Veteran had presented to the Dallas VAMC in April 2009, the outcome would still be an elective procedure.  

The Board finds the examiners' opinion to be based on accurate facts and to contain reasoning that links the medical facts of the case with his conclusion.  The examiner reviewed the entire record, considered the history, provided answers responsive to the questions posed and provided a rationale for the opinions rendered.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The Board assigns the opinion considerable probative value.

The Veteran, however, is not competent to provide an opinion as to whether a medical professional acted with a reasonable standard of care or acted with negligence, carelessness, lack of proper skill, error in judgment or fault; or whether VA failed to diagnose and/or treat a preexisting disease or injury.  The Board notes that such matters fall outside the realm of common knowledge of a layperson and the Veteran is not competent to address these issues.  Any such opinion would involve analysis of complex medical matters, as well as an understanding of the standard of care that would be expected of a reasonable health care provider performing treatment on a gallbladder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

Furthermore, the Veteran has not demonstrated he has knowledge of the acceptable medical practices in diagnosing and treating a gallbladder disorder such that his statements would be competent, nor has he indicated that the failure in the standard of care was such that it would be readily apparent to a layperson.  See OGCPREC 05-01 (noting that generally, determinations as to whether a physician's diagnosis, treatment or procedures for arriving at a diagnosis or course of treatment conform to ordinary standards of medical care generally present matters outside the ordinary knowledge of laypersons and therefore must be shown by medical evidence).  His lay statements are not competent evidence of negligence in the present issue.

There are no competent opinions that any VA health care provider did, in fact, fail to exercise the degree of care that would be expected of a reasonable health care provider.  The greater weight of the evidence is against finding that any VA health care provider violated the applicable standard of care.

In conclusion, the Board has carefully considered the evidence of record; however, as the preponderance of evidence weighs against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2015); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER


1. Entitlement to bilateral hearing loss is denied.

2. Entitlement to compensation for an undiagnosed gallbladder condition under the
provisions of 38 U.S.C.A. § 1151 is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


